Citation Nr: 1144915	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  04-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
 In North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty for January 1976 to January 1979 and then from June 1981 to July 1981.

This matter initially came before the Board of Veteran's Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in North Little Rock, Arkansas.  It was previously remanded by the Board in January 2007 and in October 2009.  The case has now been returned to the Board for appellate disposition.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a psychiatric disorder that is related to his military service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in May 2002.  The May 2002 letter explained that VA would make reasonable efforts to help him obtain evidence in support of his claim.  It also explained what the evidence needed to show in order to establish service connection for a claimed disability.  The Veteran was sent another letter in January 2004 which again provided this information, as well as provided the Veteran with a personal assault questionnaire and gave examples of the types of evidence that could be used to substantiate a claim of personal assault.  The Veteran was sent another letter in November 2009 which explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.  The Veteran's claim was thereafter readjudicated, most recently in a supplemental statement of the case (SSOC) that was dated in June 2011.  Therefore, the Board fidns that all notice requirements have been met.  

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained evidence including service treatment records, service personnel records, VA treatment records, written statements that were submitted by the Veteran, and written lay statements from family members and friends of the Veteran.  The Veteran was also afforded multiple VA examinations in conjunction with his claim for service connection for PTSD.  The most recent VA examination and addendum, conducted in May 2011, was fully adequate for rating purposes.  Additionally, the May 2011 examination and addendum fully complied with the instructions that were set forth in the October 2009 Board remand.  The Board finds that the examination was adequate to allow proper adjudication of the issue on appeal.  The examiner conducted complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  Attempts at stressor verification were also made as required by the October 2009 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).  Accordingly, no further development of evidence is required.  

  Service connection

The Veteran contends that he has a psychiatric disorder, including PTSD and/or depression, as a result of his military service.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 CFR § 4.125(a), medical evidence linking current symptoms to an in service stressor, and, in some circumstances, credible supporting evidence that the claimed in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

Prior to July 30, 2010, the evidence necessary to establish that an in service stressor actually occurred depended upon whether the Veteran "engaged in combat with the enemy." 38 C.F.R. § 3.304(f); See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If the evidence showed that the Veteran engaged in combat with the enemy or was a prisoner of war (POW) and the claimed stressor was related to those experiences, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone was sufficient to establish the occurrence of the claimed in service stressor.  If, however, the Veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor was unrelated to the Veteran's combat or POW experiences, some evidence corroborating the Veteran's lay statements is required in order to establish that an in service stressor actually occurred.  38 C.F.R. 3.304(f)(2) (2009).

The only other exception to the requirement for verification of an in-service stressor in effect at that time involved cases when the Veteran was diagnosed with PTSD during service and the claimed stressor is related to that service.  In such cases, the Veteran's lay testimony alone was sufficient to establish the occurrence of the claimed stressor, absent clear and convincing evidence to the contrary, provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. 3.304(f)(1) (2009).

However, in July 30, 2010 the exceptions to the stressor verification requirement were changed.  The current 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support the diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the in service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

If a claim for PTSD is based on an in-service personal assault, then evidence from sources other than the Veteran's service records may be used to corroborate the Veteran's account of the stressor.  Examples of such evidence includes records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals or physicians, pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, other service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another duty station, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  VA will not deny a PTSD claim based on an in-service personal assault without first advising the claimant that evidence from the Veteran's service records or other evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).

The Veteran's service treatment records reflect that Veteran was admitted to the National Naval Medical Center in Bethesda, Maryland with the diagnosis of drug induced psychosis in September 1978.  The Veteran reported that he was threatened earlier that day.  He was given PCP to pay off a debt.  During his hospital stay, the Veteran was diagnosed with organic brain syndrome, psychotic, secondary to drug abuse, which condition was considered to have resolved during hospitalization.  The Veteran was also diagnosed with drug abuse.  Separation from military service was recommended.  It is noted that primary substance abuse is not a disability for which service connected may be granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(d); Allen v. Principi, 237 F.3d 1368, 1376 (2001).

According to an August 1985 letter, the Veteran sought treatment after service  in February 1981 on an outpatient basis presenting with symptoms of wanting a more satisfactory role identification, pleasing his parents, visual hallucinations, and feeling he was possessed by demons. 

The Veteran was hospitalized at a VA hospital in April 1985, approximately 6 years after his service.  His chief complaint was feeling out of control and wanting to hurt someone or walk in front of a truck.  At that time, his diagnoses were alcohol and mixed substance abuse, including PCP, cocaine, marijuana, amphetamines, and hallucinogens; dysthymic disorder; and rule out borderline personality disorder.  This was the Veteran's first hospitalization at a VA facility.  The Veteran dated the onset of his problems back to his teenage years when he began feeling angry, frustrated, and started using alcohol and drugs.  The Veteran was not felt to be psychotic.  By the time of his discharge, the Veteran was calm, appeared to have gained some insight from counseling, and controlled himself in the areas of compulsive behavior and immature and manipulative behaviors.  Mental status examination at the time of discharge showed that the Veteran was casually groomed, in clean clothes, alert, and cooperative.  His mood was euthymic, and his affect was full and appropriate.  His speech was spontaneous, logical, productive, and goal directed. There was no evidence of hallucinations or delusions.  The Veteran was not suicidal or homicidal.  He was fully oriented and well in contact with reality.  No gross impairment of memory was seen.  Insight and judgment were superficial.  He was assessed as competent for VA purposes and employable.   

The Veteran was again seen as an outpatient at a private mental health treatment facility in June 1985.  According to a social worker, the Veteran was diagnosed with schizophrenia at that time.   His presenting complaints were hostile and violent behavior, pacing, feeling depressed, constant anxiety, loss of appetite, not feeling motivated, and having a low level of functioning.

A record from a private drug abuse clinic dated in October 1991 indicated that the Veteran was diagnosed with alcohol dependence and cocaine abuse.  He dropped out of treatment in April 1995.  

The Veteran was admitted to the detoxification unit of a hospital in September 1995 as a result of chemical dependency.  

In September 1995, the Veteran reported to a rape crisis center that he was raped by a karate teacher who was also a sheriff at age 16.  He denied that he told anyone about the incident until recently.  He was readmitted to the hospital for depression, trouble concentrating, being angry, and having suicidal thoughts.  During that admission, the Veteran was diagnosed with recurrent major depression, alcohol abuse, and an unspecified personality disorder.  The Board notes that personality disorders are not diseases or injuries for VA disability compensation purposes.  38 C.F.R. § 4.9.

In a written statement dated in February 1991, the Veteran claimed that he was hospitalized for depression and psychiatric problems in service.  However, as previously noted service treatment records show only one inpatient psychiatric hospitalization for drug induced psychosis.  

In February 1999, the Veteran was again admitted to the hospital.  He was diagnosed with depressive disorder not otherwise specified (NOS), psychotic disorder NOS, polysubstance abuse by history, and personality disorder NOS.  During this hospital admission the Veteran reported that he was sexually molested at age 7 by his cousin and at age 16 by a policeman.  He reported that as a result of these occurrences he was depressed intermittently for many years.  He gave a long history of drug and alcohol abuse.  He reported multiple prior inpatient hospitalizations.  The Veteran was assessed as being unemployable with a guarded prognosis due to the chronicity of mental illness, a history of medication noncompliance, poor coping skills, and a history of substance abuse plus a period of previous suicidal attempts.  

VA treatment records from 1999 reflect diagnoses of major depressive disorder, adjustment disorder with mixed emotional features, tobacco dependence, polysubstance abuse, and personality disorder NOS.  The Veteran was enrolled in a drug and alcohol treatment program.  The Veteran contended that he was first diagnosed with depression in 1991.  He felt that this resulted from a prior condition that was made worse in some unspecified way by the military.  He reported being physically abused by a babysitter at 3 years old, that a cousin attempted to molest him at age 7, and that he was sexually abused by a karate instructor when he was 16.  He reported that when he was 17 a group of unknown individuals tried to murder him.  He reported that he realized he was abused as a child in 1995 after reading some books.  He attributed his past drug abuse to this trauma.  

The Veteran submitted a letter from a friend who indicated that he knew the Veteran since high school and in the Marines.  At the time they were in the Marines, the Veteran reported that he had been physically assaulted prior to service.  Only recently he was told by the Veteran that the Veteran had been sexually abused as a child.  The friend reported that the Veteran began to show signs of depression in recruit training.  At one point the Veteran was sent to a motivational platoon which was very difficult.  Supposedly, this was after he reported being assaulted prior to service and wanting to get out of service to deal with the emotional problems caused by this.  They attended the funeral of a Marine who was killed.  The acquaintance claimed the Veteran was put on suicide watch for a time while in training, although this is not documented anywhere in his military records.  The Veteran's friend felt that the failure of the Veteran's commanders to discharge him at his request or provide him with psychiatric treatment worsened the Veteran's preexisting mental health problems.

The Veteran submitted another letter from a friend who disputed that the Veteran was involved in severe drug abuse prior to the military, although the Veteran himself admitted to this on multiple occasions.

In an undated letter from his roommate, the Veteran was described as depressed and having terrible nightmares and problems concentrating.

In undated letter from another roommate, the Veteran was described as depressed and having night terrors.

The Veteran also submitted an undated letter from his mother.  The Veteran's mother related that the Veteran blocked memories of sexual abuse until he was 38 years old.  As an adult he told his mother about this abuse and about physical abuse by a babysitter when he was in preschool.  She reported that prior to service the Veteran had been assaulted and his car was stolen.  Later in high school it was obvious something "cataclysmic" had happened.  She reported that the Veteran was a good student and denied that he used drugs prior to service except possibly some experimentation with marijuana.  The Veteran had many psychiatric problems after service.  The Veteran's mother believed that this was because the Veteran's childhood sexual abuse was not identified or treated in the military.  The Veteran's mother did not believe that the Veteran had a severe drug problem in service because he did not have other severe disciplinary problems.  She related that the Veteran was depressed when he returned from the Marines.

The Veteran submitted several PTSD stressor questionnaires.  In the first one, he claimed that "all kinds of stressors" occurred in boot camp.  He said that five people died during his enlistment.  This included a Cpl. Green.  In the second questionnaire he wrote that he reported his childhood sexual abuse to his commanders as well as suicidal feelings, but he was not given treatment but rather assigned to a motivational platoon.  In the third questionnaire he related that Sgt. Brubaker disappeared during a typhoon and his body was not recovered.  In the fourth questionnaire he related that he was threatened by a fellow platoon member because he would not use drugs.  In another questionnaire he claimed that he was "re-victimized" in service after his childhood sexual abuse but he provided no information about how he was allegedly re-victimized.  He also claimed that he was denied help for his psychiatric problems in service and that he was hospitalized for the wrong reason.  In another questionnaire he reiterated that five people died while he was in service and that he was not permitted to go home after he reported childhood assaults to his commander.  

In a May 2008 written statement the Veteran contended that he became depressed immediately after entering the service.  He said that he told the company commander that he had been sexually abused prior to service but was not allowed to go home.  He reported that he requested psychiatric treatment but this was not provided.  He felt suicidal in service.  Being in the motivational platoon was traumatic.  He saw one anonymous person get killed and four friends were killed in service.  

The Veteran was examined by VA in June 2007.  While the Veteran reported that he was in treatment for PTSD, the examiner noted that "it was very difficult to document post traumatic stress disorder symptamotology."  For instance, while he reported nightmares he was unable to describe them.  He reported that he had intrusive thoughts because he faced death 55 times, some in the civilian world and some in the military.  He said that when he was five or six a cousin tried to get him to disrobe.  When he was 16 a karate instructor got him drunk and undressed, but after that the Veteran said he had to leave.  He claimed he dropped out of school due to this incident but later went back and finished school.  He reported that since the incident he was ashamed and depressed but did not know that he was depressed.  The Veteran reported that he got in fights before and during his military service.  He reported that he became suicidal during training but he was not allowed to go home.  He claimed that another soldier died while he was in the motivational platoon which made him bitterer than ever.  He continued to be depressed during his military career until he was diagnosed with depression in 1985.   

The examiner noted that the Veteran was cooperative but somewhat vague during the interview.  He reported that the Veteran was convinced that he had PTSD but was unable or unwilling to document specific incidents or effects of that.  He did display considerable anxiety as well as some dysphoria.  Speech was within normal limits as to rate and rhythm.  His mood was anxious and depressed.  Thought processes and associations were logical and tight.  No loosening of association of confusion was noted.  Memory was grossly intact.  The Veteran was fully oriented.  No delusional material was noted although the Veteran claimed to experience paranoia.  His insight was somewhat limited and his judgment was adequate.  

The examiner diagnosed PTSD.  However, he explained that establishing a diagnosis in this case was extremely difficult.  Notes in the C-file reflected that the Veteran was diagnosed with PTSD for five years, citing childhood and military sexual abuse.  However, he did not mention sexual abuse in the military, rather he reported that he was not allowed to be discharged from the military when he became aware of his childhood sexual abuse.  While the examiner could not rule out the possibility that there were military stressors, he did not find sufficient evidence to establish a nexus between any stressor that occurred during the Veteran's service and PTSD symptoms.  However, it was also difficult to establish PTSD related to the Veteran's reports of childhood sexual abuse because the Veteran did not report nightmares or intrusive thoughts related to that.  However, giving the Veteran the benefit of the doubt he believed that the Veteran did have PTSD related to that incident.  He also felt that the Veteran was "affected" by his time in the military.  It was possible that he had some depression which was aggravated by his experiences in the military.  However, it is very difficult to document that.  The examiner also believed the Veteran might meet the criteria for a diagnosis of a personality disorder, most likely of the borderline type.

In March 2009, the Veteran reported that he experienced two deaths in the military and he attended one of their funerals.  He was also physically assaulted on multiple occasions, but gave no details of these incidents.  He claimed he was re-victimized sexually three times but gave no details of these occurrence and admitted they could not be proved.

In a February 2008 letter the Veteran's psychiatrist wrote that the Veteran was diagnosed with PTSD and depression.  He did not identify the trauma to which the Veteran's PTSD supposedly related.  However, other VA treatment records relate the Veteran's PTSD to childhood and military sexual abuse.

The Veteran submitted a letter from a roommate in January 2010 to the effect that the Veteran was very depressed and had night terrors.

VA treatment records from 2006 to the February 2010 show that the Veteran was diagnosed with PTSD and THC dependence.  

Research into the Veteran's claimed stressors yielded confirmation that a Marine died as a result of being beaten by pugil sticks while the Veteran was at the Marine Corps Recruit Depot.  Significantly, the Marine's injuries occurred before the Veteran arrived at the base, and the death occurred while he was hospitalized, so the Veteran could not have actually witnessed this incident.  It was noted that there was no way to determine whether the Veteran attended the funeral.  No other injuries or deaths allegedly witnessed by the Veteran were confirmed.  The Veteran never gave enough specifics for his claims of physical and sexual abuse in the military to attempt to be confirmed, but his service personnel records did not show any evidence of behavioral changes consistent with such abuse such as sudden changes in performance.  He did report to his psychiatrist being threatened on the day that he was admitted to the hospital for drug induced psychosis, but there is no evidence that the Veteran suffered any ill effects from being threatened and this has never been linked to any type of psychiatric disorder by a mental health professional. 

The Veteran was reexamined in September 2010.  However, the examiner did not review the claims file.  At that time, the Veteran reported suicidal ideation but no present intent.  He was stationed in California and Okinawa.  He was a "covert radio operator."  He was difficult to interview and jumped from topic to topic in an almost hypomanic state at times.  At one point he took over the position and bed of another soldier who had been lost.  The Veteran stated that this was very traumatic for him.  The Veteran reported that he had significant physical and sexual abuse throughout his life beginning at age three.  The Veteran reported that he suffered physical, sexual, and emotional abuse as a child.  The Veteran reported that he was re-victimized in the military.  He reported that a homosexual service member invited him to his home which re-victimized him.  The Veteran also reported that in boot camp he told his commander that he needed to leave but he was sent to a motivational platoon that was eventually shut down because somebody died.  He reported that he told commanders in training that he was suicidal but they did not get him help.  

The Veteran reported nightmares but it was very difficult to pin the Veteran down on specifics of these dreams as he kept jumping to a different topic when these questions were asked.  He reported that sometimes he is depressed and stays in bed all day but he could not say how often this occurred.

It was noted that the Veteran was casually groomed.  He was cooperative, however he was extremely difficult to interview as he jumped from topic to topic and often did not answer questions fully.  His eye contact was fair to intense at times.  His speech was somewhat pressured at times.  His mood was anxious at times and almost euphoric at times.  Affect was generally appropriate to content.  The Veteran's thought processes and associations were generally logical and tight but there were times when the Veteran would become a little tangential.  There was no gross confusion noted.  The Veteran was fully oriented.  Delusions were questionable as the Veteran tended to speak in secrecy and covert terms much of the time.  His insight and judgment were poor.

The examiner diagnosed PTSD.  The examiner related the Veteran's PTSD to his significant childhood abuse.  He opined that it was at least as likely as not that the Veteran's military service further aggravated this preexisting condition to some degree, a small degree probably.  Other psychiatric disorders which are likely present include major depressive disorder, borderline personality disorder, and substance abuse in early remission.  As noted above, however, this opinion was given without the benefit of the review of the claims file, and therefore was not fully informed.  

The Veteran was reexamined by VA in May 2011.  At that time, the examiner did review the claims file in connection with the examination.  The Veteran reported that his major problem was his inability to support himself.  He reported that this was because he got stressed working with other people.  He also reported having nightmares, diminished appetite, and diminished energy in the morning.  The nightmares involve sexual abuse, or somebody trying to kill the Veteran, or the Veteran trying to kill someone else.  He reported that he had been almost killed 65 times.  He explained that he worked as a bodyguard for an escort service.  He reported that it takes him an hour or two to return to sleep after waking up from a nightmare and that he gets four to six hours of sleep per night.  He began having some nightmares in high school.  He reports that he thinks about the choices he made in his life such as joining the military.  He dwells on the fact that he does not have accomplishments commensurate with others in his age group.  He reported thinking a lot about being forced through the service.  He also reported that he was re-victimized three times in the military.  He said that the same things occurred as in his childhood sexual abuse.  

The Veteran's mood was depressed and his affect was generally appropriate to content.  Thought processes and associations were logical and tight.  No loosening of associations was noted, nor was any confusion.  Memory was grossly intact.  The Veteran was oriented in all spheres.  He did not report hallucinations.  No delusional material was noted.  The Veteran's insight was somewhat limited.  Judgment was adequate.  The Veteran reported suicidal ideation but denied intent and denied homicidal ideation.  

The examiner determined that the Veteran did not have PTSD.  He noted that the Veteran had a long history of physical and sexual abuse as a child.  When he was assessed in 1999 the Veteran did not mention anything relating to his military experiences as he claimed in the current examination.  There was insufficient evidence to warrant a diagnosis of PTSD related to the Veteran's military experiences.  He also did not see any exacerbation of symptoms that was specifically linked to experiences that the Veteran had in the military.  He believed that the Veteran likely met the criteria for a substance abuse diagnosis.  There could be a personality disorder, but the examiner did not evaluate the Veteran specifically for that.  There might be some depression, but the examiner did not find any evidence of any other mental health issue related to the Veteran's military experiences.

In an May 2011 addendum the examiner clarified that the Veteran did not have any psychiatric diagnosis.  While there was the possibility of some depression, there was no evidence that this was related to the Veteran's military experiences.  However, the Veteran was not diagnosed with depression.

After reviewing all of the evidence of record, the Board finds that the evidence shows that the Veteran does not have a psychiatric disorder that was caused or aggravated by his service.  While the Veteran has been diagnosed with depression in the past, the most current examination shows that the Veteran has either does not have depression or that any depression is not related to the Veteran's military service.  While the Veteran claimed that he was depressed and suicidal in service, the Veteran was admitted for inpatient treatment for substance induced psychosis in 1978 and no mention of any depression or suicidal thinking was made at that time.  Thus, his memories are contradicted by the more reliable contemporaneous evidence.  Moreover, no diagnosis of depression was made until 1985, six years after the Veteran's service, and at that time there was also no indication that the Veteran's service had anything to do with his depression.  Thus, even if the Veteran does have depression, which was not shown at his most recent VA examination, this occurred after service and was not caused or aggravated by service.

The Veteran claims that he also has PTSD that is related to his service.  The Veteran was examined three times.  On two of those occasions, the Veteran was found to have PTSD that was related to child abuse and not anything that occurred in the military.  The Veteran's treatment records also show a PTSD diagnosis and relate this to sexual abuse.  However, sexual abuse in the military could not be corroborated.  The only military stressor that was corroborated was the fact that a Marine who was injured prior to when the Veteran arrived at his duty station later died while hospitalized.  However, there is no evidence linking any diagnosis of PTSD or any other mental disorder to this event.  

On the third examination in May 2011, the Veteran was specifically evaluated for PTSD and was not found to even have this disorder.  This conclusion is highly probative insofar as it was made based on a review of the entire claims file, including documentation of the Veteran's extensive substance abuse and treatment history and after consideration of the opinions of the earlier two VA examiners, who acknowledged that it was hard to diagnose the Veteran because his answers were often vague or off topic.  

The third examiner determined that the Veteran did not have any psychiatric diagnosis and that no psychiatric symptoms were aggravated specifically by the Veteran's military service.  While the two VA examiners who previously examined the Veteran opined that there was some minor aggravation of the Veteran's symptoms due to his military service, neither of them explained the mechanism through which this aggravation supposedly occurred.  Notably, there is no credible evidence that many of the in-service events complained of by the Veteran, that possibly could have aggravated his symptoms, actually occurred.  While one soldier who was unknown to the Veteran and injured prior to the Veteran arriving at his duty station died while hospitalized, there is no evidence that an additional four of the Veteran's friends died in service as he claimed.  There is no credible evidence that the Veteran was physically or sexually assaulted in service; he did not advance these contentions until his appeal was well underway and he never provided any specifics about the supposed assaults, other than to say that he was once invited to another soldier's home, to which he apparently did not go.  

Moreover, while the Veteran contended that he reported childhood sexual abuse to his commander and was not allowed to go home to cope with it, documentation such as treatment records and even the written statement from the Veteran's mother indicate that the Veteran was unaware of the sexual abuse until long after his military service.  

Thus, to the extent that the first two examiners relied on any of these alleged incidents as aggravating the Veteran's preexisting psychiatric disorder, the opinions are based on inaccurate histories as there is no credible evidence that any of the incidents occurred.  The Board finds that the Veteran's own statements are not credible in light of the many inconsistencies in his statements over the years.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor. Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  Other factors are the lapse of time in recollecting events, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

Furthermore, the Veteran's PTSD could not have been aggravated by his military service insofar as this implies that PTSD was present prior to, and during, the Veteran's service.  However, no psychiatric disorder other than organic brain syndrome, which resolved, was present when the Veteran was hospitalized in service in 1978.  The Board is of the opinion that the contemporaneous treatment records from during service have the greatest probative value as to the Veteran's mental status at that time.  This is particularly true when weighed against lay statements such as those given by the Veteran or in various written statements from persons who knew him during and after service.  PTSD also was not present when the Veteran was treated as an outpatient or when he was hospitalized in the 1980s.  This diagnosis did not appear until more than 20 years after the Veteran's service; therefore, it could not have been aggravated by service.  Even more importantly, after a comprehensive review of all of the Veteran's treatment records and the prior medical opinions, the examiner who provided the May 2011 report of examination determined that the Veteran did not have PTSD or any other psychiatric disorder which could have been aggravated by service.

In summary, the preponderance of the evidence shows that the Veteran does not have a psychiatric disorder that is related to his military service.  Accordingly, the Board concludes that a psychiatric disorder was not incurred in or aggravated by service.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.




 	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a psychiatric disorder is denied. 



____________________________________________
MICHAEL  MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


